Title: From Louisa Catherine Johnson Adams to George Washington Adams, 7 December 1818
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear George
					Washington 7 December 1818
				
				Your father wrote you a Letter yesterday in which he desires you to remain with your Grandfather to which I readily consented although with a pang which has absolutely made me sick such delight had I in the anticipation of your visit—My duties as it regards my children have always by some circumstance or other been rendered particularly painful and the sacrifices required have been almost beyond my strength—In this instance however I resign my contemplated happiness with less pain as your Grandfather has a double claim from both my gratitude and my duty to your unlimitted attention—Since I entered his family he has been uniformly kind to me and the painful circumstances which so immediately followed my marriage never appeared to affect his manners towards me or my parents; and my gratitude to him is great and sincere and it would afford me the truest pleasure to find opportunities of proving it—I have suffered so much on this subject that it is always painful to me to recur to it I will therefore say no more but that I pray you to do all that I would wish to do in the same situation by this I mean to say that I could never do enough to satisfy myself to contribute to his amusement and relief—These are cares which the young rarely feel but when by the tenderness of a good heart and an amiable disposition they can sympathize in the irremediable sorrows of the aged when the  last remains of a long life are embittered by unavailing grief it is then that they feel the comfort of a young and tender friend able and willing to sooth the few sad moments of departing existence patiently devoting his time his feelings and his pleasures to cheer the drooping mourner and they find with wonder and joy that the world yet contains a charm to lull them to peace and repose—This my dear George is in your power and you alone of all his family  can do this—Your  vacation is not long but it is an age to him whose moments may be counted exert yourself and remember that the blessing of your affectionate parent and approving parents will follow you thro’ life and that your own heart will delight in the joy of doing good—I wish I could have passed the Winter at Quincy and shared in your duty but I fear my temper is too harsh and unequal to render me servicable in such a case but my best wishes will accompany you through your arduous duty and I shall almost envy you the delight with which you must return to College after having thus usefully and amiably passed your vacation—Reading and conversation will also improve your understanding and with a man so full of knowledge and experience you must derive the most invaluable instruction—Be kind to Louisa to whom I beg you will remember me most affectionately and assure her that with me she shall ever find a home.—God Bless you my darling Son go on and prosper and may your ardent endeavours to lighten the sorrows of your most respected friend and Parent be acceptable in the sight of heaven and meet its just reward in the world to come.Your affectionate Mother
				
					L. C. Adams
				
				
			